Title: To Thomas Jefferson from William Short, 7 November 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Nov. 7. 1790

  This letter accompanies my No. 46. and will be delivered to you with the several papers therein mentioned by M. Louis Osmont. He is a young man that Madame D’Houdetot insists on my recommending to what she calls your protection, viz. your counsel and advice. Notwithstanding I have on all occasions avoided sending you these kind of recommendations, yet I think you will easily see Sir that it would have been impossible to have refused Mde. D’Houdetot, and will therefore excuse me for it. His object is to go and settle in America, and serve an apprenticeship to commerce. His family is injured in their fortune, probably ruined, by the present revolution, and his father sends him therefore to the U.S. in hopes of his being soon able to provide for himself. He is well educated and above all well disposed. Mde. D’Houdetot assures me qu’il est un jeune homme unique par sa sagesse. I have told him however freely that my letter to you would be of much less service probably than he might imagine. That it was entirely out of your line to give him instructions respecting commerce, and also that your occupations left you no time for particular attentions. But these things substracted I did not doubt you would give him such advice and such countenance as might be in your power.—He carries letters from Le Coulteux to Mr. Morris, which he has hopes of being useful to him in his way. He has letters also from Mr. Crevecoeur and by his advice adopts his family name of Louis Osmont instead of de la Pouillaude which he has hitherto borne. He has from him also a good deal of written advice which I hope will be useful to him. He has made an unfortunate beginning  in purchasing land of a M. Tonnelier in the country of the Oneidas. Tonnelier has since I believe, eloped from Paris, so that those to whom he sold suppose it an imposture.
I send you inclosed also my accounts with you. One is for expences in packing up your furniture and sending it to Havre, and others included in Petits account. By your order I drew on Amsterdam for this money and therefore that account as you will see is balanced. Its vouchers are Petits account of which I inclose you a copy with remarks, and also copies of the accounts of the most considerable contained in it, such as Arthurs, Piebots, &c. The originals with the reciepts remain in my hands as my vouchers. The account of the emballeur amounting to six thousand and odd livres after being reglé remains also in my hands for the same reason. I sent a list of the articles formerly but do not recollect whether the prices were annexed. In the doubt I have sent to have a copy taken of this account to be sent to you, I hope to recieve it before my letter is finished. If not, it shall be sent by another opportunity.
  My other account with you as you will see is still open. It is for your servant’s wages. The medal boxes made for Congress by your order as I then expected your return I thought it best that I should charge them to you as you had an account already open with Congress for them. If however you chuse that they should now enter into my account with Congress it might be done. I have not yet drawn on Amsterdam to be re-imbursed this account. However I have given notice some time ago to the bankers that I should draw for it. I then only waited until I had finally discharged de la Motte’s account, and sold your horses and other things here. Your horses are at length sold but with a loss of which I had no idea. I had them put in the petites affiches and they were in perfect order, yet I have been only able to get 18. Louis for them. I could find no body to take them for their food, or I should not have thought myself warranted to take that price for them, particularly as I had been offered more on a former occasion, and did not sell them then because I thought them worth much more and still think so. I am offered so little for my cabriolet horse that I hastened to leave him with my Sellier, who offers to take him for his food. I fear he will suffer in his hands, but it seems better than to give him for nothing.—This is a most unfortunate period for selling here, owing to the total ruin of immense numbers of people by the changes which have taken place. There are outcrys every day where all sorts of effects are purchased for  almost nothing. All the papers also are filled with advertisements which gives a list of effects to be sold in the different magasines with the former cost and present prices. It is alarming and I fear will produce much disorder here ere long. It is to be observed that amongst these sufferers are for the most part the Bourgeois of Paris who have contributed much to the revolution, and hitherto to the preservation of peace and order here.
I spoke to Mazzei about your account. He does not seem much disposed to settle it in the manner mentioned. He insists it was your intention to settle it otherwise viz. to take money in America for it. I observed to him the uncertainty of that business which he could not doubt of. I mentioned the Abbe Morellets affair about the maps, and that your affairs had cost much more for packing &c. than had been expected. He promises to speak to the Abbe Morellet on this business. He is much more ready to engage others to pay than to pay himself, and if any thing can be done with the Abbé Morellets bookseller he will do it. As soon as I see that nothing can be done however which I apprehend, I will mention this matter again to Mazzei and get him to settle his own account one way or another.
Houdon is having the dress that you desired, made. I hoped to have sent it to you by this occasion but it is not ready. The Marquis de la fayettes picture is begun and will be sent to Havre as soon as finished. Your watch is now in the hands of Chanterot, and he says it will take eight days to finish it, and for greater security he would wish to keep it some time after its being finished, to try it. I am very sorry not to have recovered it in time to have been able to have sent it by this opportunity.
M. Morris has lately arrived here from England by the way of Brussels, Liege &c. He tells me that a letter which he has recieved from America says ‘it is supposed here that Mr. Jefferson supports Madison warmly for Paris.’ He supposes therefore that the plan is to make no appointment until Madison’s time shall have expired, as there might be some doubt whether he was eligible at present, then to send him here and to keep me Chargé des affaires in Holland. Until this delay took place he was persuaded I should be appointed for Paris, as he says. This delay induces him to believe that I shall not. His inference from the delay is therefore directly the contrary to mine. I had supposed the delay and my being sent to Holland rendered it much more probable that I should be named for Paris. The trust reposed in me at present if I perform well, and the time I have already remained in Paris  seemed to me arguments in my favor, and particularly as the being kept here merely because another could not be sent would have the air of being a bouche-trou, that would be deemed little flattering. The business to be executed in Amsterdam being of all others the most disagreeable and dangerous also when confided to one person alone, if he who is charged with it has the appearance of not having the approbation of those who employ him, it is no ground for public censure. Morris has placed these considerations very strongly before me in telling me, what I did not know, that even Mr. A. had been censured by some, though he had given no ground at all for it. This makes me wish still more that a second person had been joined with me in this business. Mr. Morris gives me to understand, or tells me indeed that he has taken care to inform his friends at N. York that he did not chuse to be employed in it.—Be this as it may, I will exert myself for the best, and I cannot conceal to myself that I have now more hopes of being named for Paris than formerly, not only from considerations which relate to myself, but because I think Madison can render much more service in America than here. It is certain let who will come, unless he has been here before he will find himself for a long time quite depaysé, and have to learn what no talents can supply the place of. I never have mentioned to you, because I thought it then useless, that M. de Montmorin has more than once expressed to me his desire that I should be named and his persuasion that it would be so, as you would necessarily have it in your power. This is also so fully the persuasion of the corps diplomatique, that when I express my doubts they suppose it merely a façon de parler. Should it be thought proper however for reasons unknown to me to send another person here, and a minister should be sent to London, I should like much to go there, though I still think I could be more useful here. The business in Holland not requiring by any means constant presence there, and having no connexion with the Hague might be done from hence and in concert with the minister residing in London if there was one there. I hope I shall not be obliged again to beg your excuse for such details. Nothing is more common than Chargés des affaires being appointed ministers and sometimes ambassadors. Yr. friend,

W: Short

